Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 - 12, 18 and 19 are allowable. The restriction requirement between claims 1 - 12, 18 and 19 and claims 13 - 17 and 20 - 32 , as set forth in the Office action mailed on June 23, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 23, 2020 is withdrawn.  Claims 13 - 17 and 20 - 32, directed to a portion of an aircraft, a method for forming a composite laminate and a system comprising a tow placement and control system are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or suggest a merge zone that comprises a gap created between a side of a first tow of the first plurality of tows, a side of a second tow of the second plurality of tows and a cut edge of a third tow of the second plurality of tows, the third tow being adjacent the second tow.
Yarker et al (US 2016/0221271) teaches a method for forming a composite object comprising laying up a first plurality of tows over a tool according to a first path and laying up a second plurality of tows over the tool according to a second path such that a first portion of the first plurality of tows runs non-parallel to a second portion of the second plurality of tows and such that first ends of the first portion of the first plurality of tows and second ends of the second portion of the second plurality of tows meet at a merge zone along the tool to form a ply of a composite laminate. Yarker does not teach or suggest a merge zone that comprises a gap created between a side of a first tow of the first plurality of tows, a side of a second tow of the second plurality of tows and a cut edge of a third tow of the second plurality of tows, the third tow being adjacent the second tow.
Stieg et al (US 2018/0017258) discloses a method for forming a composite laminate comprising laying up a plurality of plies having a plurality of merge zones. Stieg does not teach or suggest a merge zone that comprises a gap created between a side of a first tow of the first plurality of tows, a side of a second tow of the second plurality of tows and a cut edge of a third tow of the second plurality of tows, the third tow being adjacent the second tow.
Lewis et al (US Patent 4,696,707) discloses a method for placing composite tape that comprises generating a layup plan for laying up a plurality of plies. Lewis does not teach or suggest a merge zone that comprises a gap created between a side of a first tow of the first plurality of tows, a side of a second tow of the second plurality of tows and a cut edge of a third tow of the second plurality of tows, the third tow being adjacent the second tow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        

/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746